Fourth Court of Appeals
                               San Antonio, Texas
                                    January 13, 2015

                                  No. 04-14-00900-CV

                   IN THE INTEREST OF L.C. AND N.M., Children,

                From the 57th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-PA-03030
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Extension of Time to File Notice of Appeal is GRANTED.



                                                _________________________________
                                                Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court